Citation Nr: 0207730	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO rating decision 
which denied service connection for bilateral hearing loss.  
In March 2001, the Board remanded this matter for further 
evidentiary development and compliance with the Veterans 
Claims Assistance Act of 2000.


FINDINGS OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from July 1953 
to July 1955.  His report of separation reveals that he had 
one year and eight months of foreign and/or sea service, with 
his most significant duty assignment aboard the USS John W. 
Weeks, a destroyer.  The veteran's service medical records 
include a July 1953 enlistment examination which noted 15/15 
hearing, bilaterally, using whispered voice testing.  The 
service medical records are silent as to complaints or 
findings of hearing loss.  The veteran's service separation 
examination in July 1955 revealed normal ears and normal 
hearing, 15/15 bilaterally by both whispered voice and spoken 
voice testing.  On an accompanying medical history form, the 
veteran denied a history of ear problems.

In December 1998, the veteran filed a claim seeking service 
connection for bilateral hearing loss.  He related that he 
worked in a noisy engine room aboard the Weeks, and that he 
was also exposed to loud noise from the ship's five-inch 
guns.

A treatment report, dated in September 1998, noted that it 
was the veteran's initial visit to the VA and he complained 
of hearing loss.  The report also noted that the veteran was 
employed part-time building crates for recycled plastic, and 
that he was retired from military contracting as a 
maintenance supervisor.

In December 1998, a VA audiological examination was 
conducted.  The report noted the veteran's narrative history 
of engine noise while in the service.  Audiological testing 
revealed findings of bilateral sensorineural hearing loss, 
sloping from moderate to severe on the right and mild to 
profound on the left.

The veteran filed his substantive appeal in January 2000.  He 
asserted that he had previously filed a claim seeking service 
connection for bilateral hearing loss in 1957 but that such 
claim was denied.  

In April 2000, an RO hearing was conducted.  The veteran 
testified that he first noticed his hearing loss after 
getting married in 1957.  He alleged receiving treatment for 
hearing loss in late 1950s or early 1960s in Charleston, West 
Virginia, but indicated that the records were not available.  
He attributed his current hearing loss to his service noise 
exposure.  He indicated that he did not seek treatment for 
hearing loss during service.  Following his discharge from 
the service, the veteran indicated, he worked in a bakery.  
He denied ever being in combat while on active duty.  

In April 2001, the RO sent the veteran correspondence 
informing him of his rights under the newly enacted Veterans 
Claims Assistance Act of 2000.  The letter also informed the 
veteran of the evidence necessary to establish entitlement to 
service connection for bilateral hearing loss.

In April 2001, the RO requested any available evidence, 
including any prior claims, relating to the veteran from the 
RO in Huntington, West Virginia.  A response from the 
Huntington RO, received in May 2001, was negative as to any 
records relating to the veteran. 

Letters and treatment records, dated May 2001 to November 
2001, from Jennifer Mackie, an audiologist at Low Country 
ENT, were submitted.  The report of an audiological 
evaluation, performed in May 2001, revealed findings of 
asymmetrical, mild sloping to severe sensorineural hearing 
loss, bilaterally.  The report noted the veteran's narrative 
history of longstanding and gradually progressive hearing 
loss.  A letter, dated in August 2001, noted that the veteran 
had reported a longstanding and progressively decreasing 
ability in hearing over several years.  Test results were 
consistent with a mild sloping to severe asymmetrical 
sensorineural hearing loss, worse in the left ear.  The 
letter stated that, "It is more likely than not that this 
type of hearing loss is associated with long-term exposure to 
noise."  The letter also indicated that it had not 
considered any prior test results from prior testing 
performed on the veteran.  A follow-up letter, dated in 
November 2001, noted that the veteran's hearing loss was 
"more likely than not associated with long-term exposure to 
noise connected with military service."

In a November 2001 letter, the veteran reiterated his 
assertion that his hearing loss was due to noise exposure in 
service.  He said that in the early 1950s he spoke with a VA 
representative about his hearing problem but was told not to 
pursue the matter since the problem was not shown in his 
records 




II.  Analysis

The veteran claims service connection for bilateral hearing 
loss.  He contends that he developed hearing loss as a result 
of noise exposure from the engine room and guns of his ship 
in the Navy.

The file shows that through correspondence, rating decisions, 
the statement of the case, and the supplemental statements of 
the case, the RO has notified the veteran of the evidence 
necessary to substantiate his claim.  The RO has requested 
the veteran to provide or identify medical evidence which 
might substantiate his claim.  Pertinent medical records have 
been obtained to the extent possible.  A VA examination is 
not warranted under the circumstances of this case, as there 
is sufficient medical evidence to decide the claim, and there 
are no proven foundation facts which would permit a competent 
medical opinion as to a relationship between the veteran's 
service and his current bilateral hearing loss which was 
first shown many years later.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Board notes the veteran did not engage in combat, and 
thus the provisions of 38 U.S.C.A. § 1154 are inapplicable.

Service medical records from the veteran's 1953-1955 active 
duty show no hearing loss, and hearing was tested as normal 
on the service separation examination.  There is no evidence 
of sensorineural hearing loss within the year after service, 
as required for a presumption of service connection.  The 
first medical documentation of hearing loss is dated from 
1998, over 40 years after the veteran's active duty.  While 
the veteran maintains that hearing loss was earlier noted, he 
concedes there are no available medical records of this.  The 
negative service medical records, as well as the first 
showing of hearing loss so many years after service, is 
strong evidence against a finding of service connection.  See 
Godfrey v. Brown, 8 Vet.App. 113 (1995).

The veteran, as a layman, has no competence to provide a 
medical opinion on the etiology of his current hearing loss.  
Espiritu v. Derwinski, 2. Vet. App. 492 (1992).  

In 2001 letters, a private audiologist opined that the 
veteran's hearing loss was due to reported service noise 
exposure.  The Board finds such opinion lacks probative value 
as it is clearly based on the veteran's self-reported but 
uncorroborated history of hearing loss since noise exposure 
in service.  The opinion of the audiologist fails to account 
for the service medical records which only show normal 
hearing, and fails to explain how remote noise exposure in 
service could lead to hearing loss first shown so many years 
after service.  The Board has not doubt that on occasion the 
veteran was exposed to loud noise while in the service.  Yet 
it is also certain, given the conditions of modern civilian 
life, that in the decades since service there have been many 
instances in which he has been exposed to loud noise, whether 
in employment, recreation, or everyday living.  Given the 
available evidence, a medical professional would have to 
engage in speculation to find the veteran's current hearing 
loss is related to service.  Thus the Board does not accept 
the opinion of the private audiologist.  See Godfrey, supra; 
Reonal v. Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 5 
Vet. App. 229 (1993).

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss began many years 
after his active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

